Citation Nr: 1413635	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for residuals of a laminectomy with disc disease (back disability), and if so, entitlement to that benefit.  

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision, which granted service connection for tinnitus, assigning a 10 percent evaluation, effective May 30, 2008, continued a noncompensable evaluation for service-connected bilateral hearing loss, and denied an application to reopen a previously denied claim for service connection for residuals, laminectomy for disc disease.

In a September 2009 rating decision, an earlier effective date of April 8, 2008, was awarded for the grant of service connection for tinnitus.  Although the Veteran appealed the effective date of the grant of service connection for tinnitus, the Board denied an effective date earlier than April 8, 2008, in its February 2012 decision.  

Also in its February 2012 decision, the Board denied the Veteran's claim for an increased rating for his service-connected tinnitus and he appealed it to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision (single judge) setting aside the February 2012 Board decision that denied an increased rating for tinnitus.  It remanded the claim for action consistent with its decision.

In February 2012, the Board remanded the Veteran's increased rating claim for bilateral hearing loss and claim to reopen entitlement to service connection for a back disability. 

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A November 2006 Board decision most recently denied entitlement to service connection for the Veteran back disability because it was not etiologically related to active service. 

2.  Evidence received since the November 2006 Board decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the back claim.

3.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

4.  The Veteran's service-connected tinnitus does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Evidence received since the June 2006 Board decision is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006). 

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2007, May 2008, August 2008, November 2008, and March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  These letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection for a back disability, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.   

The Board notes that the requisite notice pursuant to Kent was provided in March 2012-after the initial adjudication of the claim.  However, the most recent readjudication of the claims was in a February 2013 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap at 118. 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection and increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In the Board's February 2012 remand, the RO/AMC was asked to retrieve the outstanding private treatment records identified by the Veteran.  Attempts were made to retrieve these records, but no records were found as either the doctors are now deceased or the facilities no longer maintain those records.  The Veteran was informed of the unavailability of these records, but did not submit any new evidence from the identified providers.  The Board finds all reasonable attempts were made to retrieve any outstanding records from the Veteran's private treatment providers and any further attempts would be futile. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in March 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the tinnitus on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's request to reopen his claim for entitlement to service connection for a back disability, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).

Given the March 2012 VA examination and report; the Kent-compliant notification to the Veteran, the attempts to obtain outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. Claim to Reopen

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a back disability.

Service connection for a back disability was originally denied in an April 1982 rating decision.  The claim was denied because there were no records of trauma to the back or treatment for a back condition during service.  Upon appeal, the Board denied the claim in August 1983.  Subsequent claims to reopen led to January 1987 and November 2006 Board decisions denying service connection for a back disability because there was no evidence of a chronic back condition in service and his current symptoms were not shown to be related to his military service.  

The November 2006 was the most recent Board decision denying service connection for a back disability, and the Veteran filed his most recent request to reopen in May 2008.  

At the time of the November 2006 Board decision, the evidence of record included: (1) service treatment records showing one treatment note for low back pain due to a urinary tract infection, (2) SSA records, (3) private treatment records showing a post-service lifting injury to his back with a subsequent laminectomy, (4) a request and denial for nonservice connected pension for a post-service back injury, (5)VA outpatient treatment records, (6) June 2005 DRO hearing transcript, and (7) the Veteran's testimony and arguments.  No competent and credible evidence showed that the Veteran's current back disability was related to his military service.  

The evidence of record received since the November 2006 Board decision includes: (1) the Veteran's arguments asserting that he injured his back in service and this injury is related to his current back disability, (2) duplicate SSA records, and (3) duplicates of private treatment records dated in the late-1960s through the 1980s, some with notations made by the Veteran.  

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's back disability was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since November 2006, with respect to his claimed back disability, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a back disability that is attributable to event, injury, or disease during service.  The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his back disability is related to his military service, but these statements were merely cumulative of his statements of record at the time of the November 2006 decision and the denials before that. 

The Board has considered the back disability claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since November 2006 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the back disability claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since November 2006 is not new and material and the claim may not be reopened.  

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating

The Veteran's tinnitus is currently assigned a 10 percent rating, effective April 8, 2008.  The Veteran is seeking a higher rating under Diagnostic Code 6260.  

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law.

During his November 2008 VA audiological examination, the Veteran reported constant, "very loud" ringing in his ears and has difficulty hearing with background noises.  He has to use a bedside noise maker to mask the tinnitus.  He indicated that his tinnitus makes it difficult to concentrate.  The examiner diagnosed constant, unilateral tinnitus in the right ear.  Later records show the Veteran's reports of difficulty reading and talking on the phone.  

In March 2012, the Veteran was most recently afforded a VA audiological examination.  During the examination, the Veteran reported constant tinnitus in the right ear, but was unsure whether he also had it in the left ear.  The examiner noted that the Veteran's tinnitus impacts the ordinary conditions of his daily life inasmuch as it bothers him a lot and gets on his nerves.  

In the case currently on appeal, the Board notes that the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or staged ratings are not available.  

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court in its March 2013 Memorandum Decision indicated that the Board failed to provide adequate reasons and bases of why referral for extraschedular consideration is not warranted.  For the reasons discussed below, the Board finds that the Veteran's symptoms do not warrant a greater level of compensation for tinnitus on an extraschedular basis.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms of tinnitus that he experiences.  Specifically, the Veteran primarily reports constant, very loud tinnitus that gets on his nerves, disturbs his sleep, and causes difficulty concentrating, reading, and talking on the phone.  He also described difficulty hearing with background noises.  The current 10 percent rating under Diagnostic Code 6260 addresses recurrent tinnitus in either one or both ears.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty hearing concentrating, reading, or sleeping as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, his tinnitus rating takes into consideration that he experiences ringing in the ears and that this impacts his daily life in the situations described by the Veteran.  Thus, the Veteran's current schedular rating both contemplates his reported symptoms and is adequate to fully compensate him for his tinnitus claim on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Moreover, his reported symptoms do not reach a level beyond the normal disability picture for someone with tinnitus.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his VA examinations, the Veteran reported difficulty concentrating and sleeping, but he has not contended he is unemployable due to his service-connected tinnitus alone.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected tinnitus has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

New and material not having been received, the claim of entitlement to service connection for a back disability is not reopened.

A disability rating in excess of 10 percent for tinnitus is denied.  

REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's increased rating claim for his bilateral hearing loss disability.

In its February 2012 remand, the Board requested, inter alia, that a VA opinion be obtained as to whether the speech recognition scores were correct as recorded in the November 2008 examination report or whether the Spondee Thresholds test results and the Maryland CNC test results were reversed when recorded.  In a February 2013 opinion, the VA medical professional provided an opinion that it would be mere speculation to assume that scores in the 2008 examination were incorrectly recorded.  However, in reaching this conclusion, the VA medical professional focused her discussed on variance between the results in the left and right ears, which suggests that she may have been considering the question of whether the 2008 recorded Maryland CNC tests were incorrectly recorded between the right and left ears.  The Board's primary concern, however, was whether the results of the Maryland CNC for both ears were written in the Spondee Thresholds test results section and vice versa.  In other words, the question presented had to do with whether the Spondee Thresholds test and Maryland CNC tests were improperly recorded, and not whether the right ear results and left ear results were switched.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.  As such, the Board finds that the Veteran's claim should be again be remanded for a new opinion with respect to the November 2008 audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, including any records in electronic format, to the VA medical professional who provided the February 2013 opinion (if available) with respect to the Veteran's bilateral hearing loss.  

Specifically, this examiner should provide an opinion as to whether she believes that the Maryland CNC speech recognition scores were correct as recorded in the November 2008 examination report or whether the Spondee Thresholds test results and the Maryland CNC test results were reversed when recorded in the examination report.  In other words, were the results of the Maryland CNC test noted in the Spondee Threshold test results section and vice versa.  

If the February 2013 medical professional is not available, forward the Veteran's claims file to another appropriate examiner to provide the above-requested opinion.  

It is left to the VA medical professional as to whether the Veteran should be reexamined.  

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefit sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


